DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the papers filed on 1/10/2022.
2.	The instant application claims priority from provisional application 62780746, filed 12/17/2018. 
Election/Restrictions
3.	Applicant’s election without traverse of Group I claims 1-9 and 16-17 in the reply filed on 1/10/22 is acknowledged.
4.	Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/22.
5.	Claims 1-9 and 16-17 are under prosecution.

Information Disclosure Statement
6.	The information disclosure statements (IDS) submitted on 8/14/20 and 1/18/21 are being considered by the examiner. All the references cited therein have been considered by the examiner.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 1 recites the limitation "the identity” in step ‘b’.  There is insufficient antecedent basis for “the” identity limitation in the claim. Applicant is suggested to delete the term “the” in said limitation to overcome said rejection.
10.	Claims 2-9 are indefinite because they are dependent from claim 1 and include all its limitation.
11.	Claim 17 recites the limitation "the identity” in line 2.  There is insufficient antecedent basis for “the” identity limitation in the claim. Applicant is suggested to delete the term “the” in said limitation.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (US 2003/0215862 published Nov. 20, 2003) in view of Andruzzi et al (US 2018/0127809 published May 10, 2018, cited in the IDS of 8/4/20).
	Claim interpretation: Instant claims 1-2 and 9 recited with alternate claim language “or” or “and/or” has been interpreted to require single limitation.

	Parce and Andruzzi teach a method for sequencing method and therefore analogous arts. The teachings of Andruzzi are specifically applied for the limitation of buffer solution comprising the antioxidant and scavenger as discussed below.	Regarding claims 1 and 2, Parce teaches a method for sequencing a nucleic acid as shown below (Parce claim 1).
		
    PNG
    media_image1.png
    569
    772
    media_image1.png
    Greyscale

 

	The artisan would recognize that the teachings of Parce as discussed above, meet the limitations of steps ‘a’ to ‘d’ of claim 1 except for the first buffer solution comprising an antioxidant and a scavenger.
	The teachings of repeating steps (ii) to (v) of Parce meet the limitations of instant claim 2 of repeating steps (a) to (d) until a sequence of the portion of the template polynucleotide strand is determined.
	As discussed above, regarding instant claim 1, Parce does not specifically teach buffer solution comprising the antioxidant and scavenger, which is taught by Andruzzi, who is in the same field of endeavor, teaches a method for sequencing by synthesis comprising the step of providing reagents and mixtures comprising a photoprotective mixture (e.g., a cocktail) of compounds as an imaging reagent during a fluorophore detection step following nucleotide incorporation in sequencing-by-synthesis
(SBS), wherein the photoprotective mixture comprises at least one effective antioxidant such as, but not limited to, 2,5-dihydrobenzoic acid (gentisic acid); 3,4-dihydroxybenzoic acid (protocatechuic acid) or 3,4- dihydroxybenzoic acid ethyl ester (protocatechuate ethyl ester), at least one fluorescence quenching inhibitor such as, but not limited to, 6-hydroxy-2,5,7,8-tetramethylchromane-2-carboxylic acid (trolox) and at least one radical scavenger such as, but not limited to, carnitine (paragraphs 0004 and 0005, emphasis underlined by the examiner).
	Andruzzi further teaches scavenger molecule removes or deactivate impurities and unwanted reaction products and radical scavenger compound includes, but is not limited to, tocopherol, camitine and/or naringenin and even so, it is known that some radical scavenger compounds have other biochemical activities, for example, antioxidant activities and singlet oxygen quenching (paragraph 0018) and provide additional protection against oxidative stress and degradation of the imaging solution upon prolonged storage (Section III. Photoprotective Imaging Solutions and paragraph 0087), thus providing teachings, suggestions and motivations to include anti-oxidant and scavenger compounds of Andruzzi in the buffer solution of Parce. 
	The artisan would recognize while combining the step of including anti-oxidant and scavenger compounds of Andruzzi in the buffer solution of Parce some routine optimization may be needed, which is within the skills of one having ordinary skill in the art. The artisan would be motivated to do so for the benefit of deactivating impurities and unwanted reaction products and provide additional protection against oxidative stress and degradation of the imaging solution upon prolonged storage as taught by Andruzzi.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include anti-oxidant and scavenger compounds of Andruzzi in the buffer solution of Parce with a reasonable expectation of success with the expected benefit deactivating impurities and unwanted reaction products and additional protection against oxidative stress and degradation of the 
	The teachings of Parce in view of Andruzzi for the following dependent claims are discussed below.
	Regarding claim 7, Parce in view of Andruzzi teaches hydroxy-2, 5, 7, 8-tetramethylchroman-2-carboxylic acid (paragraph 0005).
	Regarding claim 8, Parce in view of Andruzzi teaches that the polynucleotide is attached to a solid support (i.e., solid surface, Parce, paragraph 0127).
	Regarding claim 9, Parce in view of Andruzzi teaches the flow cell (Andruzzi, paragraph 0009).

15.	Claims 3-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (US 2003/0215862, as cited above) in view of Andruzzi et al (US 2018/0127809, as cited above) and further in view of Bansal et al (Org. Biomol. Chem., 2015, 13, 3128-3135).
	Claims 3-5 are dependent from claim 1. The teachings of Parce in view of Andruzzi regarding claim 1 are discussed above in the previous section.
	Regarding claims 16-17, as discussed in the previous section, Parce in view of Andruzzi, teach polynucleotide sequencing method comprising: removing a label and a blocking moiety from a blocked, labeled nucleotide incorporated into a copy polynucleotide strand that is complementary to at least a portion of a template 
strand prior to chemically removing the blocked, labeled nucleotide, wherein detecting the identity of the blocked, labeled nucleotide occurs in the presence of the first buffer composition (citations as cited in rejection of claim 1 as above).
	Regarding claims 3-5 and 16-17, Parce in view of Andruzzi does not specifically teach wherein the scavenger compound is 3, 3’-dithiodipropionic acid (also referred as DTPA or DDPA in the art), which is taught by Bansal, who teaches DTPA (i.e., DDPA, Abstract and scheme 1), which meets the limitations of claims 3-5 and 16-17.
	The artisan would recognize that Bansal did not realize that DDPA can be used as scavenger at the time of the claimed invention but the concept of using the DDPA was known in the art at the time of the claimed invention.
	The artisan would recognize that the teachings of DDPA compound of Parce in view of Andruzzi and further in view of Bansal meets the limitations of claims 3 and 4 of the scavenger compound comprises a disulfide moiety as DDPA compound comprise dithio (i.e., disulfide) moiety.
	Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). 
	The problem to be solved by the subject-matter of claims 3-5 and 16-17 in view of Parce in view of Andruzzi may therefore be the provision of an improved sequencing method, wherein reactive compounds resulting from the cleaving step are inhibited from interaction. The artisan would recognize that the solution is the provision of a method using the buffer comprising an antioxidant and a scavenger DDPA. 
	Since DDPA compound was known in the art before the effective filing date of the claimed invention and no special technical effect is associated with said differing feature, since no improvement over the scavenger used by Andruzzi or unexpected results from using DDPA scavenger has been claimed the artisan would recognize that it would be obvious try the DDPA compound as the scavenger.
	Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have provided DDPA compound as scavenger with reasonable expectation of success. Both the KSR case law and the available options would provide one ordinary skill to do so with reasonable expectation of success.   

15.	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (as cited above) in view of Andruzzi et al (as cited above) and further in view of Liu et al (WO 2014/139596 published Sep. 18, 2014).
	Claim 6 is dependent from claim 1. The teachings of Parce in view of Andruzzi regarding claim 1 are discussed above in section 14.

	Liu also teaches that the more thermally stable 3'-OH blocking groups were removed faster than the standard azidomethyl protecting group using phosphines (1 mM THP) as the deprotecting agent (Example 5 and Liu, claims 21-22), thus providing motivation to include THP as deprotecting agent in the method of Parce in view of Andruzzi.
	The artisan would recognize that while combining the step of deprotecting of Liu in the method of Parce in view of Andruzzi some routine optimization will be needed, which is within the skills of one having ordinary skill in the art. The artisan would be motivated to do so having the better and faster deprotecting agent THP as taught by Liu.
	Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to include better and faster deprotecting agent THP with reasonable expectation of success with the expected benefit of not only increasing the repertoire of deprotecting agents in the method of Parce in view of Andruzzi. Both the KSR case law and the available options would provide one ordinary skill to do so with reasonable expectation of success.  

 
Double Patenting
16.	The examiner has reviewed claims (as of this rejection made) of related copending applications 16/704,345, 17/103,169 and 17/353,512 and the subject matter of claims of said copending applications appears to be distinct from the claims of instant application.  
	However, the ODP rejection will be revaluated once the allowable subject matter has been identified.  

Conclusion
17.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634